Citation Nr: 0810353	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-38 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claim for service connection for hypertension, 
to include as secondary to service-connected diabetes 
mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran contends that his currently diagnosed 
hypertension is due to his service-connected diabetes 
mellitus and that secondary service connection is therefore 
warranted.  Additionally, the veteran maintains that he is 
now service connected for polyneuropathy and meralgia 
paresthetica of the upper and lower extremities, bilaterally, 
with erectile dysfunction, as secondary to his diabetes 
mellitus, and that all this relates to his current 
hypertension and other cardiovascular problems.

In support of his claim, the veteran has submitted statements 
from his primary care physician dated in April 2005 and 
February 2006, in which the physician asserts that the 
veteran's high blood pressure could very well be related to 
his diabetes.  The veteran has also submitted medical 
articles discussing the positive correlation between diabetes 
mellitus and hypertension.   

The veteran's VA medical records dated from September 1998 to 
May 2004 indicate that in January 2001, the veteran's blood 
pressure was measured as 150/85.  The impression at that time 
was hypertension.  Subsequent VA treatment records dated in 
October 2003 indicate that the veteran's blood pressure 
continued to range high and that drug therapy had been 
initiated and modified based upon the recommendations of VA's 
hypertension guidelines.  Since that time, the veteran has 
received ongoing treatment for hypertension and diabetes 
mellitus.

The veteran underwent VA examinations in February 2005 and 
September 2005.  In separate opinions rendered in February 
2005 and September 2005, the VA examiner found that the 
veteran's hypertension did not have its clinical onset until 
early 2004, approximately three years after he was diagnosed 
with diabetes mellitus in April 2001.  Additionally, the 
examiner found that while some patients with diabetes 
developed chronic renal disease that subsequently resulted in 
hypertension, in this case the veteran's renal function was 
normal and therefore there was no good evidence that his 
diabetes had caused his hypertension.  On this basis, the VA 
examiner concluded that the veteran's hypertension was not 
related to his service-connected diabetes mellitus.  
Significantly, however, the VA examiner did not address 
whether the veteran's diabetes mellitus may have aggravated, 
i.e., permanently worsened, his hypertension.

The record thereafter shows that in July 2007, the veteran 
was granted service connection for the following conditions 
as secondary to his diabetes mellitus: polyneuropathy and 
meralgia paresthetica of the upper and lower extremities, 
bilaterally, with erectile dysfunction.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2006); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  While the veteran in this case has already 
been afforded VA examinations, the Board finds that the VA 
examiner's opinions dated in February 2005 and September 2005 
were premised on incorrect information.  Specifically, the 
examiner based his opinions on the veteran having developed 
hypertension in early 2004, approximately three years after 
he was diagnosed with diabetes mellitus in April 2001.  As 
noted above, this finding is contradicted by the veteran's VA 
records indicating that the veteran was noted to have high 
blood pressure in January 2001 and has received treatment for 
hypertension since that time.  In addition, the Board notes 
that judicial interpretation of the matter of secondary 
service connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  While the 
VA examiner found that the veteran's diabetes mellitus did 
not cause his hypertension and that secondary service 
connection was not warranted on this basis, the examiner did 
not address the question of aggravation, and there is no 
indication that the RO considered any application of the 
Allen decision with respect to whether the service-connected 
diabetes mellitus aggravated the veteran's hypertension.  For 
these reasons, it remains unclear to the Board whether the 
veteran's hypertension, which manifested as early as January 
2001, may have been aggravated by his service-connected 
diabetes mellitus that was first diagnosed in April 2001.  
Accordingly, the Board finds that an additional VA 
cardiovascular examination and opinion is in order to fully 
and fairly address the merits of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
cardiovascular examination with the 
appropriate specialist for the purpose of 
ascertaining the etiology of his 
hypertension.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  An opinion should be obtained 
even if the veteran does not report for 
the examination.  The examiner should 
consider the information in the claims 
file and the data obtained from the 
examination (or claims file review alone 
if the examination is not accomplished) to 
provide an opinion as to the following: 

a)  Whether the veteran's service-
connected diabetes mellitus aggravated, 
contributed to, or accelerated any 
existing cardiac pathology, including 
hypertension.

b)  If the veteran's diabetes mellitus 
aggravated, contributed to, or 
accelerated any cardiac pathology, 
including hypertension, to what extent, 
stated in terms of a percentage, did it 
so contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors?

The examiner should provide a rationale 
for his or her opinion and reconcile the 
opinion with all other opinions of record, 
including the February 2005 and September 
2005 opinions indicating that the 
veteran's hypertension was not related to 
his service-connected diabetes mellitus 
and the opposing April 2005 and February 
2006 statements from the veteran's primary 
care physician regarding the likelihood of 
a relationship between these two 
conditions.  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


